DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US 2014/0327787) in view of Morita (US 2013/0201529).
With respect to claim 1 (similarly claims 12-13 Figs 3-5 [0011]-[0019]), Tsujimoto teaches an image processing apparatus (e.g. a multifunction device 1 Figs 1-2 [0050]) which is able to communicate with a mobile terminal (e.g. which is able to communicate with an information terminal device 2 Figs 1-2 [0050]), comprising: 
a scanner (e.g. image reading unit 14 Fig 2 [0057]) that scans a document sheet to generate image data (e.g. outputs image data obtained by reading a document to a predetermined image memory, so that the control unit 10 can obtain the image data [0057]); and 
a processor (e.g. control unit 10 Fig 2 [0053]) that performs a first function (e.g. performs a function of electronic mail [0052] i.e. a first function) and a second function (e.g. and a facsimile function [0052] i.e. a second function), wherein, in the first function (e.g. in the electronic mail function as suggested in [0055], Figs 3-5 [0108], also see S11 and S14 of fig. 3 and fig 4), an email address is received from the mobile terminal (e.g. an email address is received from the information terminal device 2 Figs 1-5 [0108]), and wherein, in a second function (e.g. in the facsimile function as suggested in [0055], Figs 3-5 [0108]), a facsimile number is received from the mobile terminal (e.g. a fax number is received from the information terminal device 2, as suggested in [0108], also see S11 and S14, fig. 3 and fig. 4), 
However, Tsujimoto does not clearly show a first function wherein display of the received email address and transmission of image data generated by the scanner based on the received email address are performed, and a second function wherein display of the received facsimile number and transmission of image data generated by the scanner based on the received facsimile number are performed.
Morita teaches a first function  wherein display of the received email address and transmission of image data generated by the scanner based on the received email address are performed (e.g. email function [0046]-[0049] Fig 4A wherein display and transmission are performed), and a second function wherein display of the received facsimile number and transmission of image data generated by the scanner based on the received facsimile number are performed (e.g. a fax function is activated to display a fax dedicated screen illustrated in FIG. 4B wherein display and transmission are performed, as suggested in [0050]-[0052]).
Tsujimoto and Morita are analogous art because they all pertain to emailing and faxing image data. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimoto with the teachings of Morita to include: a first function wherein display of the received email address and transmission of image data generated by the scanner based on the received email address are performed, and a second function wherein display of the received facsimile number and transmission of image data generated by the scanner based on the received facsimile number are performed, as suggested by Morita in Fig 4A, B [0046]-[0052]. The benefit of the modification would be to provide visual cues to the user for confirming email and fax number.
 With respect to claim 2, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 1, wherein, in the first function (Tsujimoto e.g. in the electronic mail function as suggested in [0055], Figs 3-5 [0108]), the email address is received from the mobile terminal (Tsujimoto e.g. the email address is received from the information terminal device 2 Figs 1-5 [0108]), and display of a first screen including the received email address and transmission of image data generated by the scanner based on the received email address are performed (Morita e.g. Fig 4A [0046]-[0049] suggest display of a first screen including the received email address and transmission of image data generated by the scanner based on the received email address are performed), and wherein, in the second function (Tsujimoto e.g. in the facsimile function as suggested in [0055], Figs 3-5 [0108]), the facsimile number is received from the mobile terminal (Tsujimoto e.g. a fax number is received from the information terminal device 2, as suggested in [0108]), and display of a second screen including the received facsimile number and transmission of image data generated by the scanner based on the received facsimile number are performed (Morita e.g. Fig 4B [0050]-[0052] suggest display of a second screen including the received facsimile number and transmission of image data generated by the scanner based on the received facsimile number are performed).
Note:  the display of email address and facsimile number of Morita is modified into Tsujimoto.
With respect to claim 3, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 2, wherein a type of the first screen (Morita e.g. a type of the screen in Fig 4A) is different from a type of the second screen (Morita e.g. is different from a type of screen in Fig 4B).
With respect to claim 4, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 2, wherein the first screen is able to receive a transmitting setting (Morita e.g. the first screen i.e. Fig 4A is able to receive a transmitting setting 702 and/or 703 as suggested in [0063], also see email transmission, paragraph 0064) and a second screen is able to receive another transmitting setting which is not able to be received by the first screen (Morita e.g. Fig 4B is able to receive another transmitting setting 713 and/or 714 which is not able to be received by Fig 4A [0067], also see only for fax transmission).
With respect to claim 5, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 2, wherein the first screen is able to receive a transmitting setting (Morita e.g. the first screen i.e. Fig 4A is able to receive a transmitting setting 702 and/or 703 as suggested in [0063], also see email transmission paragraph 0064) and a second screen is able to receive another transmitting setting which is not able to be received by the first screen (Morita e.g. Fig 4B is able to receive another transmitting setting 713 and/or 714 which is not able to be received by Fig 4A [0067], also see only for fax transmission).
With respect to claim 6, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 1, wherein the first screen is able to receive a transmitting setting from a user after the email address is displayed (Morita e.g. [0061] suggest Fig 4A is able to receive a transmitting setting from a user after the email address is displayed).
With respect to claim 7, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 1, wherein the second screen is able to receive a transmitting setting from a user after the facsimile number is displayed (Morita e.g. [0066] suggest Fig 4B is able to receive a transmitting setting from a user after the facsimile number is displayed i.e. the user can specify another fax number in 710 or other setting icons).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US 2014/0327787) in view of Morita (US 2013/0201529) and further in view of Bendrum (US 2013/0130728).
With respect to claim 8, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 1 including receiving the email address from terminal device 2 via a wireless communication as suggested in [0108]
However, Tsujimoto fails to teach wherein the email address is received by Wi-Fi communication.
Bendrum teaches the email communication and communication is received by Wi-Fi communication (e.g. a mobile device 110A providing features such as sending and receiving electronic mail (email) based on WiFi/internet protocol [0023]).
Tsujimoto and Bendrum are analogous art because they all pertain to sending and receiving electronic mail via wireless communication. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimoto with the teachings of Bendrum to include: wherein the email address (receiving email address is a type of communication) is received by Wi-Fi communication, as suggested by Bendrum in [0023]. The benefit of the modification would be to provide secure and reliable environment for email transmission and reception. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US 2014/0327787) in view of Morita (US 2013/0201529) in view of Bendrum (US 2013/0130728) and further in view of Asai (US 2014/0293331).
With respect to claim 9, Tsujimoto in view of Morita and Bendrum teaches the image processing apparatus according to claim 8.
However, Tsujimoto fails to teach wherein the image processing apparatus transmits an SSID by which the mobile terminal performs the Wi-Fi communication.
Asai teaches a image processing apparatus transmits an SSID by which a mobile terminal performs the Wi-Fi communication (e.g. MFP 100 transmits an SSID by which a mobile terminal 10 performs the Wi-Fi communication, see Fig 2 [0033]-[0037]).
Tsujimoto and Asai are analogous art because they all pertain to connection via wireless communication. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimoto with the teachings of Asai to include: wherein the image processing apparatus transmits an SSID by which the mobile terminal performs the Wi-Fi communication, as suggested by Asai in Fig 2 [0033]-[0037]. The benefit of the modification would be to provide secure and reliable environment for email transmission and reception. 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US 2014/0327787) in view of Morita (US 2013/0201529) and further in view of Park (US 2013/0148161).
With respect to claim 10, Tsujimoto in view of Morita teaches the image processing apparatus according to claim 1 including receiving the facsimile number from terminal device 2 via a wireless communication as suggested in [0108]
However, Tsujimoto fails to teach, wherein the facsimile number is received by Wi-Fi communication.
Park teaches wherein a facsimile number is received by Wi-Fi communication (e.g. a fax number is received by Wi-Fi communication by the MFP from wireless terminal as suggested in [0094]-[0095]).  
Tsujimoto and Park are analogous art because they all pertain to sending and receiving fax number via wireless communication. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimoto with the teachings of Bendrum to include: wherein the facsimile number is received by Wi-Fi communication, as suggested by Park in [0094]-[0095]. The benefit of the modification would be to provide secure and reliable environment for fax transmission and reception. 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto (US 2014/0327787) in view of Morita (US 2013/0201529) in view of Park (US 2013/0148161) and further in view of Asai (US 2014/0293331).
With respect to claim 11, Tsujimoto in view of Morita and Park teaches the image processing apparatus according to claim 10.
However, Tsujimoto fails to teach wherein the image processing apparatus transmits an SSID by which the mobile terminal performs the Wi-Fi communication.
Asai teaches an image processing apparatus transmits an SSID by which a mobile terminal performs the Wi-Fi communication (e.g. MFP 100 transmits an SSID by which a mobile terminal 10 performs the Wi-Fi communication, see Fig 2 [0033]-[0037]).
Tsujimoto and Asai are analogous art because they all pertain to connection via wireless communication. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimoto with the teachings of Asai to include: wherein the image processing apparatus transmits an SSID by which the mobile terminal performs the Wi-Fi communication, as suggested by Asai in Fig 2 [0033]-[0037]. The benefit of the modification would be to provide secure and reliable environment for email transmission and reception. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675